Citation Nr: 1315585	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-44 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

2.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967 and from January 1991 to July 1991.  He also had additional service of unverified types and dates with the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) originated from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board issued a Decision and Remand in January 2012.  During Remand, the Veteran was awarded service connection for peripheral neuropathy of each extremity.  No appeal regarding any of the awards of service connection for peripheral neuropathy is before the Board on appeal at this time.

In his substantive appeal, the Veteran requested a hearing before a Hearing Officer at the RO.  The requested hearing was scheduled to be held in July 2010.  In June 2010, the Veteran submitted a statement withdrawing his hearing request. 


FINDINGS OF FACT

1.  The medical evidence and opinions establish that no disability due to a current psychiatric disorder has been manifested during the pendency of this appeal.

2.  The Veteran is in receipt of a total schedular rating for one disability and special monthly compensation (SMC) based on an additional 60 percent rating for other disabilities, so his claim for TDIU may be moot, but the evidence is at least in equipoise to show that the Veteran would be unable to return to employment as a teacher, or obtain other employment, given the severity of the multiple service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  Resolving doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claim for TDIU.  A discussion of VA's duties to notify and assist as to that claim is not necessary, since further action to address the duty to notify or assist as to the claim for service connection would not be in the Veteran's interest.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duties to assist and notify, as to the claim for service connection, are addressed below, before assessing the merits of the appeal.
 
VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

Under the VCAA, VA has a duty to inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claimant is also entitled to notice of the criteria for assigning a disability rating and for assigning an effective date for an increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was notified of the criteria for service connection by way of an initial letter sent in May 2008.  The letter included information complying with the requirements set forth in Dingess.  Additionally, the Board's 2012 Remand and letters following that Remand provided additional information to the Veteran regarding the criteria and evidence to establish his claim.

The Veteran does not allege that he has been prejudiced by any lack of notice.  No defect in notice is apparent from the record.  In this case, the Veteran received pre-adjudicative notice and numerous post-adjudicative notices followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  If any notice deficiency is present in this case, the Board finds that any prejudice due to an error in notice has been overcome in this case by the complete development conducted following the January 2012 Board Remand.  The record demonstrates that the Veteran has actual knowledge of the evidence required to substantiate the claim at issue.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records have been obtained.  VA treatment records are associated with the claims files.  VA examinations have been conducted.  The Veteran has submitted evidence and argument on his own behalf.  An attempt was made to verify the Veteran's stressors.  The RO obtained evidence which establishes that the Veteran's unit was subject to combat, at least at times.  See CURR (U. S. Armed Service Center for Unit Records Research) response printed in November 2008.  The Board has, in this decision, assumed that he was subjected to combat stressors, for purposes of this decision, without so conceding.  Social Security Administration (SSA) records were requested, but SSA responded that no disability benefits application had been filed.

The Veteran requested a personal hearing, but withdrew that request.  The Veteran has been afforded his procedural right to a hearing.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Applicable Law, Service Connection Claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Certain chronic diseases may be presumed to have been incurred in service, if manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In a recent decision, the Court of Appeals for the Federal Circuit (Federal Circuit) has clarified the interpretation of the methods of establishing service connection under 38 C.F.R. § 3.303.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The criteria for service connection under § 3.303(a) are satisfied, according to the Federal Circuit, when a three-element test is met.  

The evidence must establish (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  Subsection (a) also refers to "each disabling condition...for which [a Veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.  If a Veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the Veteran seeks benefits establish service connection for the chronic disease.  

The second way to establish service connection set forth in § 3.303(b) is restricted to chronic diseases defined as such by VA regulation.  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for compensation for the chronic disease.  

Proven continuity of symptomatology establishes the link, or nexus, between the current disease and the Veteran's service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  The Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed § 3.309(a) regardless of the point in time when a Veteran's chronic disease is either shown or noted.  Id.  

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


1.  Claim for service connection for a psychiatric disorder

In May 2008, the Veteran sought service connection for a psychiatric disorder, to include PTSD.  VA clinical records document the Veteran's VA treatment from 2006 to June 2008.  See records printed in June 2008 (93 numbered pages).  Those records establish that the Veteran was under VA treatment for numerous disorders, but disclose no psychiatric treatment, and disclose no notation of a diagnosis of a psychiatric disorder.  The records establish that the Veteran was routinely screened for depression, but the screenings disclosed no indications of depression.

The Veteran submitted stressor statements in 2008 to substantiate his claim for service connection for PTSD.  In his March 2009 notice of disagreement, the Veteran asserted that his service had resulted in a current psychiatric disorder, even if no stressor could be verified to support a diagnosis of PTSD.  

Additional VA outpatient treatment records were obtained as associated with the claims files.  Records printed in November 2009, in June 2011, and in March 2012, were associated with the claims file.  Those records disclose no diagnosis of a psychiatric disorder and disclose no treatment or medications which are described as related to a psychiatric disorder.  No psychiatric disorder was shown on any Problem List for any outpatient treatment visit from 2006 to 2012.  No notation that the Veteran reported a history of a psychiatric disorder appears in the records.
.
In March 2012, the Veteran was afforded VA examination.  The examiner stated, in the diagnosis list, that "No Mental Disorder" was the assigned diagnosis.   The examiner explained that the Veteran did not meet the diagnostic criteria under the DMS-IV for PTSD or for any other psychiatric disorder.  For purposes of information, the Board notes that, by regulation, VA has adopted the nomenclature and diagnostic criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. §§ 4.125, 4.130. 

No VA provider has assigned a diagnosis of any psychiatric disorder during the pendency of this claim.  No VA provider has noted that the Veteran has a history of treatment of a psychiatric disorder.  The Board is unable to find any notation that the Veteran has been treated for a psychiatric disorder by a non-VA provider, and there is no written allegation by the Veteran that he has been treated by any non-VA provider who has assigned a diagnosis of or treated a psychiatric disorder.

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Court of Appeals for Veterans Claims (Court) has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

The Veteran has stated his belief that he has a psychiatric disorder as a result of his service.  In light of the Veteran's service in Vietnam, and the CURR response in 2008 documenting that the Veteran's unit was stationed, at least at times, in a location subject to enemy rocket and mortar attacks, the Board assumes that the Veteran incurred stressors in service.  38 C.F.R. § 3.304.  

The report of the March 2012 VA examination provides an explanation of the examiner's reasons for declining to assign a diagnosis of PTSD or other psychiatric disorder.  Although the Veteran may sincerely believe that he has a psychiatric disorder, and although he is competent to describe the symptoms that he experiences, the Veteran is not competent to establish a diagnosis of a psychiatric disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

In this case, a psychiatric disorder is not a disorder for which a diagnosis may be assigned based on signs and symptoms readily observable by a lay person.  The records establish that there has been no medical diagnosis of a psychiatric disorder which would render the Veteran's lay report of signs and symptoms competent to describe the disorder.  In the absence of a diagnosis of PTSD, the Veteran's reports of stressors, which are assumed credible, do not establish that stressors resulted in a current disability due to PTSD or other psychiatric disorder.  Since no current psychiatric disorder has been diagnosed, provisions regarding presumptive service connection or service connection for a disorder secondary to a service-connected disorder are not applicable.

Under the circumstances, the overwhelming preponderance of the evidence as a whole is against the claim.  The Board finds that service connection may not be awarded for a psychiatric disorder, to include PTSD, in the absence of medical diagnosis or treatment of such disorder at any time during the more than six years of the pendency of this claim.  The claim must be denied.  

2.  Claim for TDIU

TDIU benefits may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In May 2008, the Veteran submitted the formal claim in which he sought service connection for several disorders.  At that time, the Veteran, who was approximately 62 years old, had already retired from his employment as a teacher after 30 years in that profession.  The Veteran reported that he last worked full-time, and became too disabled to work, in August 2000. He also noted that he had completed four years of college but had no other education or training prior to or since becoming too disabled to work in August 2000. 

The Veteran has been granted service connection for diabetes mellitus, rated as 20 percent disabling, and for prostate adenocarcinoma.  The Veteran's prostate cancer, for which surgical treatment was required, was initially evaluated as totally (100 percent) disabling on a schedular basis for one year.  However, the Veteran required treatment for prostate cancer after the one-year initial total schedular rating expired.  A total schedular rating for prostate cancer as a static disability has been assigned.  Additionally, the Veteran was granted special monthly compensation (SMC) for loss of a creative organ at the rate provided under 38 U.S.C.A. § 1114(k).  

Most recently, in March 2013, the Veteran was granted service connection for peripheral neuropathy of each extremity, and each extremity disability has been evaluated as 20 percent disabling.  Additionally, the Veteran was granted SMC at the rate specified under 38 U.S.C.A. § 1114(s).  The Board notes that the only higher rates of SMC than the rate authorized in section 1114(s) require evidence of loss of use of one or more limbs or limb loss combined with other factors such as total blindness or total deafness.  See 38 U.S.C.A. § 1114(l)-(r).  
 
In its March 2009 rating decision, the RO denied the Veteran's claim for TDIU.  In part, the RO determined that, since the Veteran was receiving benefits at the 100 percent rate for his prostate cancer, the claim for TDIU benefits was moot, and no further development was required.  However, the Board observes that it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. 

In particular, in Bradley, the Court observed that, if the Veteran were granted TDIU based on other disabilities, in addition to the total schedular rating, the Veteran would be entitled to a category of SMC which would result in a rate of compensation above the rate provided for 100 percent disability.  In this case, the Veteran has now been granted service connection for several additional disabilities.  By a rating decision issued in March 2013, service connection was granted for peripheral neuropathy of each extremity, and a 20 percent evaluation was assigned for peripheral neuropathy of each extremity, and SMC was granted based on the combination of the 100 percent rating for prostate cancer and the 60 percent combined rating based on the 20 percent rating for peripheral neuropathy of each extremity.  Accordingly, for reasons discussed in Bradley, it appears that the Veteran's TDIU claim may be moot in this specific case. 

However, to the extent that the claim is not moot, the evidence is at least in equipoise that the Veteran would be unable to return to employment as a teacher, given the severity of the multiple service-connected disabilities.  In particular, the Veteran has dietary limitations, limitations based on his medication schedule, limitations based on his continuing chemotherapy, limitations of his ability to walk, and limitation of the ability to use the upper extremities.  It is difficult to imagine any teaching employment or any sedentary employment an individual could perform in light of the Veteran's service-connected limitations.

Given the above, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities, in concert, prevent him from securing or following a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the appeal is granted.


ORDER

The appeal for service connection for a psychiatric disorder, to include PTSD, is denied.

The appeal for TDIU benefits is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


